                                                            Case 1:20-cv-09224-VEC Document                15-5 Filed 12/11/20 Page 1 of 1
                                                                                    Davarci, Sancak ‐ Agreement History




Driver ID                              Date Accepted Agreements (UTC)   Reg Doc Title                                                      Reg Doc URL
1263dd16‐f464‐4dcc‐81a4‐938252e0abcc                        12/5/2014   Driver Addendum November 10 2014                                   https://uber‐regulatory‐documents.s3.amazonaws.com/country/united_states/licensed/Driver%20Addendum%20November%2010%202014.pdf
1263dd16‐f464‐4dcc‐81a4‐938252e0abcc                        12/5/2014   Transportation Company Agreement November 10 2014                  https://uber‐regulatory‐documents.s3.amazonaws.com/country/united_states/licensed/Transportation%20Company%20Agreement%20November%2010%202014.pdf
1263dd16‐f464‐4dcc‐81a4‐938252e0abcc                        8/11/2015   Transportation Company Agreement April 7 2015                      https://uber‐regulatory‐documents.s3.amazonaws.com/country/united_states/licensed/Transportation%20Company%20Agreement%20April%207%202015.pdf
1263dd16‐f464‐4dcc‐81a4‐938252e0abcc                        7/16/2016   UBER USA Driver Addendum December 10 2015                          https://uber‐regulatory‐documents.s3.amazonaws.com/country/united_states/licensed/UBER%20USA%20Driver%20Addendum%20December%2010%202015.pdf
1263dd16‐f464‐4dcc‐81a4‐938252e0abcc                        7/16/2016   UBER USA Technology Services Agreement December 10 2015            https://uber‐regulatory‐documents.s3.amazonaws.com/country/united_states/licensed/UBER%20USA%20Technology%20Services%20Agreement%20December%2010%
1263dd16‐f464‐4dcc‐81a4‐938252e0abcc                        7/16/2016   Service Fee Addendum                                               https://uber‐regulatory‐documents.s3.amazonaws.com/city/new_york/licensed/Service%20Fee%20Addendum.pdf
1263dd16‐f464‐4dcc‐81a4‐938252e0abcc                        11/3/2016   UberBLACK and UberSUV Eligibility â€“ NYC                          https://uber‐regulatory‐documents.s3.amazonaws.com/reddog/territory/New%20York%20City/licensed/UberBLACK%20and%20UberSUV%20Eligibility%20%E2%80%93
1263dd16‐f464‐4dcc‐81a4‐938252e0abcc                        5/22/2017   UBER USA Financial Terms Addendum May 22 2017                      https://uber‐regulatory‐documents.s3.amazonaws.com/reddog/country/United%20States/licensed/UBER%20USA%20Financial%20Terms%20Addendum%20May%2022
1263dd16‐f464‐4dcc‐81a4‐938252e0abcc                         7/6/2017   UBER USA Tipping Addendum June 20 2017                             https://uber‐regulatory‐documents.s3.amazonaws.com/reddog/country/United%20States/licensed/UBER%20USA%20Tipping%20Addendum%20June%2020%202017%2
1263dd16‐f464‐4dcc‐81a4‐938252e0abcc                         7/6/2017   UBER USA Tipping Addendum June 20 2017                             https://uber‐regulatory‐documents.s3.amazonaws.com/reddog/country/United%20States/licensed/UBER%20USA%20Tipping%20Addendum%20June%2020%202017%2
8cf0c4ef‐b915‐40f0‐b7ce‐f8ceba3cc810                        7/12/2017   RASIER Technology Services Agreement December 10 2015              https://uber‐regulatory‐documents.s3.amazonaws.com/country/united_states/p2p/RASIER%20Technology%20Services%20Agreement%20December%2010%202015.pd
8cf0c4ef‐b915‐40f0‐b7ce‐f8ceba3cc810                        7/12/2017   Service Animal Acknowledgement ‐ Feb 10 2017                       https://uber‐regulatory‐documents.s3.amazonaws.com/reddog/country/United%20States/p2p/Service%20Animal%20Acknowledgement%20‐%20Feb%2010%202017.p
8cf0c4ef‐b915‐40f0‐b7ce‐f8ceba3cc810                        7/12/2017   RASIER Financial Terms Addendum May 22 2017                        https://uber‐regulatory‐documents.s3.amazonaws.com/reddog/country/United%20States/p2p/RASIER%20Financial%20Terms%20Addendum%20May%2022%202017%
8cf0c4ef‐b915‐40f0‐b7ce‐f8ceba3cc810                        7/12/2017   NY ‐ Consent to electronic delivery of group insurance policy docu https://uber‐regulatory‐documents.s3.amazonaws.com/reddog/territory/NYC%20Suburbs/p2p/NY%20‐%20Consent%20to%20electronic%20delivery%20of%20group%2
8cf0c4ef‐b915‐40f0‐b7ce‐f8ceba3cc810                        7/12/2017   NY Addendum June 29 2017                                           https://uber‐regulatory‐documents.s3.amazonaws.com/reddog/territory/NYC%20Suburbs/p2p/NY%20Addendum%20June%2029%202017%20v5.pdf
8cf0c4ef‐b915‐40f0‐b7ce‐f8ceba3cc810                        7/12/2017   RASIER Technology Services Agreement June 17 2017                  https://uber‐regulatory‐documents.s3.amazonaws.com/reddog/territory/NYC%20Suburbs/p2p/RASIER%20Technology%20Services%20Agreement%20June%2017%2020
8cf0c4ef‐b915‐40f0‐b7ce‐f8ceba3cc810                        7/12/2017   RASIER Financial Terms Addendum June 17 2017                       https://uber‐regulatory‐documents.s3.amazonaws.com/reddog/territory/NYC%20Suburbs/p2p/RASIER%20Financial%20Terms%20Addendum%20June%2017%202017.p
8cf0c4ef‐b915‐40f0‐b7ce‐f8ceba3cc810                        7/13/2017   NY Addendum July 12 2017                                           https://uber‐regulatory‐documents.s3.amazonaws.com/reddog/territory/NYC%20Suburbs/p2p/NY%20Addendum%20July%2012%202017%20v1.pdf
1263dd16‐f464‐4dcc‐81a4‐938252e0abcc                        7/24/2017   NFB 2 Indicator (licensed)                                         https://uber‐regulatory‐documents.s3.amazonaws.com/reddog/country/United%20States/licensed/NFB%202%20Indicator%20%28licensed%29.html
8cf0c4ef‐b915‐40f0‐b7ce‐f8ceba3cc810                         4/2/2018   RASIER Tipping Addendum June 20 2017                               https://uber‐regulatory‐documents.s3.amazonaws.com/reddog/country/United%20States/p2p/RASIER%20Tipping%20Addendum%20June%2020%202017%20p2p%20d
8cf0c4ef‐b915‐40f0‐b7ce‐f8ceba3cc810                         4/2/2018   NFB 2 Indicator (p2p)                                              https://uber‐regulatory‐documents.s3.amazonaws.com/reddog/country/United%20States/p2p/NFB%202%20Indicator%20%28p2p%29.html
8cf0c4ef‐b915‐40f0‐b7ce‐f8ceba3cc810                        4/14/2018   NY Addendum April 13, 2018                                         https://uber‐regulatory‐documents.s3.amazonaws.com/reddog/territory/NYC%20Suburbs/p2p/NY%20Addendum%20April%2013%2C%202018.pdf
8cf0c4ef‐b915‐40f0‐b7ce‐f8ceba3cc810                        4/16/2018   NY Addendum April 15, 2018                                         https://uber‐regulatory‐documents.s3.amazonaws.com/reddog/territory/NYC%20Suburbs/p2p/NY%20Addendum%20April%2015%2C%202018.pdf
1263dd16‐f464‐4dcc‐81a4‐938252e0abcc                        6/24/2018   Uber USA, LLC ‐ Instant Pay Terms                                  https://uber‐regulatory‐documents.s3.amazonaws.com/reddog/country/United%20States/licensed/Uber%20USA%2C%20LLC%20‐%20Instant%20Pay%20Terms.pdf
1263dd16‐f464‐4dcc‐81a4‐938252e0abcc                         2/1/2019   Uber USA, LLC ‐ Driver Payments Addendum Jan 24, 2019              https://uber‐regulatory‐documents.s3.amazonaws.com/reddog/territory/New%20York%20City/licensed/Uber%20USA%2C%20LLC%20‐%20Driver%20Payments%20Add
1263dd16‐f464‐4dcc‐81a4‐938252e0abcc                         1/8/2020   Uber Platform Access Agreement January 6, 2020                     https://uber‐regulatory‐documents.s3.amazonaws.com/reddog/country/United%20States/licensed/Uber%20Platform%20Access%20Agreement%20January%206%2C%
1263dd16‐f464‐4dcc‐81a4‐938252e0abcc                         1/8/2020   Uber Indemnity Agreement January 6, 2020                           https://uber‐regulatory‐documents.s3.amazonaws.com/reddog/country/United%20States/licensed/Uber%20Indemnity%20Agreement%20January%206%2C%202020.p
1263dd16‐f464‐4dcc‐81a4‐938252e0abcc                         1/9/2020   Uber Fare Addendum January 6, 2020                                 https://uber‐regulatory‐documents.s3.amazonaws.com/reddog/country/United%20States/licensed/Uber%20Fare%20Addendum%20January%206%2C%202020.pdf
